PER CURIAM.
This appeal is under the appellant’s motion to vacate or set aside judgment and sentence pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 App. In view of the fact that we have already passed upon similar questions, suffice it to say that on the appellant’s appeal the Criminal Court of Record is reversed upon authority of King v. State, Fla.App.1963, 157 So.2d 440; Keur v. State, Fla.App.1963, 160 So.2d 546; Sampson v. State, Fla.App.1963, 158 So.2d 771; and Pitts v. State, Fla.App. 1963, 158 So.2d 763.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.